                    IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                             BEAUFORT DIVISION


Michael T. Barnes,                        )              C/A No. 6:18-874-JFA-KFM
                                          )
                     Petitioner,          )
                                          )
vs.                                       )              ORDER
                                          )
Warden Stephan,                           )
                                          )
                  Respondent.             )
__________________________________        )

       The pro se petitioner, Michael T. Barnes, brings this action pursuant to

28 U.S.C. § 2254 challenging his 2006 state court conviction for murder and attempted

armed robbery.

       The Magistrate Judge assigned to this action1 has prepared a Report and

Recommendation wherein he suggests that this court should dismiss the action for lack

of prosecution pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. The

Report sets forth in detail the relevant facts and standards of law on this matter, and

this court incorporates those facts and standards without a recitation.

       On May 29, 2018, the respondent filed a motion for summary judgment. An

order was then issued pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975)


       1
        The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and
Local Civil Rule 73.02. The Magistrate Judge makes only a recommendation to this court. The
recommendation has no presumptive weight, and the responsibility to make a final
determination remains with the court. Mathews v. Weber, 423 U.S. 261 (1976). The court is
charged with making a de novo determination of those portions of the Report to which specific
objection is made and the court may accept, reject, or modify, in whole or in part, the
recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge with
instructions. 28 U.S.C. § 636(b)(1).

                                              1
notifying petitioner of the summary dismissal procedure and possible consequences if

he failed to adequately respond to the motion for summary judgment. Petitioner did

not file a response.

      Petitioner was also advised of his right to object to the Report, which was

entered on the docket on August 2, 2018.        On August 20, 1018, petitioner filed a

document with this court attesting that the document was his “written objection to

Report and Recommendation.” In this document, petitioner contends that he has been

on lock down due to a riot for the past 100 days and therefore did not have proper

access to the library. The petitioner did not provide any documents or notices to

corroborate the lock down event. In any event, this court granted petitioner an

extension until September 21, 2018 to file objections to the Report.

      Subsequently, on September 27, 2018, this court received a letter from petitioner

stating that Broad River Correctional Institution had been locked down for over four

months, and as a result, petitioner had not had proper access to material to prepare

an adequate defense. (ECF No. 31). This court deemed the letter as another request

for extension of time to file objections and again extended the time to file objections to

the Report until November 5, 2018.

      As of the date of this order, March 5, 2019, approximately four months have

passed since this court granted petitioner a second extension of time to file objections

or respond to the motion for summary judgment. However, the petitioner has still not

filed objections or a response.




                                            2
      The Magistrate Judge and this court have allowed the petitioner ample time to

respond to the court’s orders and the petitioner has failed to do so. As a result, this

court agrees with the Magistrate Judge that the petitioner meets all of the criteria for

dismissal under Rule 41(b). See Ballard v. Carlson, 882 F.2d 93 (4th Cir. 1989), Davis

v. Williams, 588 F.2d 69 (4th Cir. 1978).

      Accordingly, this action is dismissed with prejudice for lack of prosecution and

failure to comply with the court’s orders.

      Further, because the petitioner has failed to make "a substantial showing of the

denial of a constitutional right," a certificate of appealability is denied. 28 U.S.C.

§ 2253(c)(2).

      IT IS SO ORDERED.


March 5, 2019                                    Joseph F. Anderson, Jr.
Columbia, South Carolina                         United States District Judge




                                             3
